PER CURIAM:
This claim was originally filed in the name of Renee Wells, but when evidence presented indicated that the vehicle in question, a 1978 Camaro, was titled in the name of her husband, Lawrence Ray Wells, the Court on its own motion amended the style to reflect Lawrence Ray Wells as the proper claimant.
On April 21, 1983, at approximately 2:00 p.m., Renee Wells was driving on Route 61 near Crown Hill, Kanawha County, West Virginia, when she struck a pothole located near the berm. The front end had to be aligned at a cost of $19.88 and one rim replaced at a cost of $15.00.
The State is neither an insurer nor a guarantor of the safety of motorists travelling on its highways. Adkins v. Sims, 130 W.Va. 645 (1947). In order for the respondent to be found liable, it must be shown that the respondent had notice, either actual or constructive, of the defect in the road. As no evidence was presented that the respondent had notice, the claim must be denied.
Claim disallowed.